Exhibit 10.8 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 11, 2009, is made by and between YesDTC Holdings, Inc., a Nevada corporation (“Seller”), and each of the individuals listed under the heading “Buyers” on the signature page hereto (collectively, “Buyers”). RECITALS A.Seller owns all of the issued and outstanding shares of common stock $0.001 par value per share (the “Shares”) of PR Complete Acquisition, Inc., a Delaware corporation (the “Company”), which Shares constitute, as of the date hereof, all of the issued and outstanding capital stock of the Company. B.Buyers hold 49,234,136 shares of common stock, $0.0001 par value per share, of Seller (the “Purchase Price Shares”), and Buyers have agreed to transfer such shares back to Seller for cancellation (the “Repurchase”). C.In connection with the Repurchase, Buyers wish to acquire from Seller, and Seller wishes to transfer to Buyers, the Shares, upon the terms and subject to the conditions set forth herein. Accordingly, the parties hereto agree as follows: 1.Purchase and Sale of Stock. (a)Purchased Shares.
